Case 4:19-cv-10072-JEM Document 15 Entered on FLSD Docket 06/29/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     KEY WEST DIVISION

                                     CASE NO. 19-cv-10072-JEM

  MEMPHIS LUCIO,

         Plaintiff,
  vs.

  SUNSET WATERSPORTS, INC.,
  a Florida corporation for profit,

         Defendant.
                                                 /

                                      JOINT STATUS REPORT

         The Plaintiff, MEMPHIS LUCIO, and the Defendant, SUNSET WATERSPORTS, INC.,

  by and through their undersigned counsel and pursuant to this Court’s Order Granting Plaintiff’s

  Unopposed Motion to Stay [ECF #14], hereby file their Joint Status Report, as follows:

         1.      On January 7, 2020, the Court Granted Plaintiff’s Unopposed Motion to Stay, at

  least in part due to the fact that the Plaintiff was still treating for the injuries he alleges to have

  sustained as a result of the underlying incident.

         2.      To date, the Plaintiff is still actively treating, albeit, due to COVID-19, there have

  been some issues with his physically attending certain appointments.

         3.      Even though this matter is under a court-ordered stay, the Parties have been

  actively cooperating with each other concerning discovery matters. As previously advised,

  Counsel for Plaintiff and Defendant frequently work together on similar cases and will continue

  to work in good faith toward a resolution of this claim.

         4.      The parties will continue to engage in discovery during the extended period of

  time to streamline issues and potentially resolve some or all issues.
Case 4:19-cv-10072-JEM Document 15 Entered on FLSD Docket 06/29/2020 Page 2 of 3



         5.      Pursuant to the terms of the Court’s Order [ECF #14], the parties will notify the

  Court in three months as to the current status of the proceedings and when this action will be

  ready to proceed.

                               Respectfully submitted,


  /s/ Andrew S. Freedman__                            /s/ Jonathan W. Skipp
  Andrew S. Freedman                                 Jonathan W. Skipp
  Florida Bar No.: 091087                            Florida Bar No.: 710570
  afreedman@lipcon.com                               jskipp@admiral-law.com
  Michael A. Winkleman                               Craig P. Liszt
  Florida Bar No. 36719                              Florida Bar No.: 63414
  mwinkleman@lipcon.com                              cliszt@admiral-law.com
  LIPCON, MARGULIES,                                 HORR, NOVAK & SKIPP, P.A.
  ALSINA & WINKLEMAN, P.A.                           Two Datran Center, Suite 1700
  One Biscayne Tower, Suite 1776                     9130 South Dadeland Boulevard
  2 South Biscayne Boulevard                         Miami, FL 33156
  Miami, Florida 33131                               Telephone: (305) 670-2625
  Telephone No.: (305) 373-3016                      Facsimile: (305) 670-2526
  Facsimile No.: (305) 373-6204                      Attorneys for Defendant
  Attorneys for Plaintiff




                                  CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on June 5, 2020, we electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. We also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronic Notices of Electronic Filing.



                                                  By: /s/ Andrew S. Freedman
                                                      ANDREW S. FREEDMAN
Case 4:19-cv-10072-JEM Document 15 Entered on FLSD Docket 06/29/2020 Page 3 of 3



                                   SERVICE LIST

  Michael A. Winkleman                    Jonathan W. Skipp
  Florida Bar No.: 36719                  Florida Bar No.: 710570
  mwinkleman@lipcon.com                   jskipp@admiral-law.com
  Andrew S. Freedman                      Craig P. Liszt
  Florida Bar No.: 091087                 Florida Bar No.: 63414
  afreedman@lipcon.com                    cliszt@admiral-law.com
  LIPCON, MARGULIES, ALSINA &             HORR, NOVAK & SKIPP, P.A.
  WINKLEMAN, P.A.                         Two Datran Center, Suite 1700
  One Biscayne Tower, Suite 1776          9130 South Dadeland Boulevard
  2 South Biscayne Boulevard              Miami, FL 33156
  Miami, FL 33131                         Telephone: (305) 670-2525
  Telephone: (305) 373-3016               Facsimile: (305) 670-2526
  Facsimile: (305) 373-6204               Attorneys for Defendant
  Attorneys for Plaintiff
